September 26, 2013 Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attention:Mr. Martin James Senior Assistant Chief Accountant Re: Energy Recovery, Inc. Form 10-K for the Year Ended December 31, 2012 Filed March 12, 2013 File No. 001-34112 Dear Mr. James: Energy Recovery, Inc., a Delaware corporation (the “Company”), submits this letter in response to comments included in your letter of August 29, 2013, relating to your review of the Company’s Form 10-K for the Year Ended December 31, 2012. The Company understands that after reviewing the information provided, you may have additional comments. Form 10-K for the Year Ended December 31, 2012 Financial Statements, page 40 Revenue Recognition, page 48 1. To help us understand your revenue recognition policies for large projects with stand- alone contracts, please respond to the following: ● Summarize the significant terms of the contracts. Response: The following seven tables summarize by customer the significant terms of the seven stand-alone contracts for large projects for which revenue was recognized by Energy Recovery in FY2012. Customer A Total Contract $ $6.9M Revenue Recognized in FY2012 $6.887M Service Revenue Deferred at 12/31/2012 $13k Billed approximately at or before product delivery 75% $5.175M Payment Terms Net 60 Retention payment 25% $1.725 (15% no later than 10 months from delivery, 10% no later than 14 months from delivery) Page 2 of 12 Customer B Total Contract $ $3.7M Revenue Recognized in FY2012 $3.683M Service Revenue Deferred at 12/31/2012 $17k Billed approximately at or before product delivery 100% $3.7M Payment Terms Net 30 Retention payment 0% Customer C Total Contract $ $3.549M Revenue Recognized in FY2012 $3.545M Service Revenue Deferred at 12/31/2012 $4k Billed approximately at or before product delivery 100% $3.549M Payment Terms Net 60 Retention payment 0% Customer D Total Contract $ $2.050M Revenue Recognized in FY2012 $2.039M Service Revenue Deferred at 12/31/2012 $11k Billed approximately at or before product delivery 95% $1.947M Payment Terms Net 30 Retention payment 5% $103k (Stand-by Letter of Credit (“SBLC”) to be provided) Customer E Total Contract $ $1.716M Revenue Recognized in FY2012 $1.7095M Service Revenue Deferred at 12/31/2012 $6.5k Billed approximately at or before product delivery 90% $1.544M Payment Terms Net 120 Retention payment 10% $172k (No later than 6 months from delivery) Customer F Total Contract $ $1.092M Revenue Recognized in FY2012 $1.0835M Service Revenue Deferred at 12/31/2012 $8.5k Billed approximately at or before product delivery 90% $982.8k Payment Terms Net 120 Retention payment 10% $109k (No later than 6 months from delivery) Page3 of 12 Customer G Total Contract $ $0.756M Revenue Recognized in FY2012 $0.7445M Service Revenue Deferred at 12/31/2012 $11.5k Billed at or before product delivery 90% $0.680M Payment Terms Net 180 Retention payment 10% $75.6k (Upon final plant completion which was August 2013) ● Explain to us how you applied FASB ASC 605-25 in determining the separate units of accounting in your contracts and the measurement and allocation of the consideration to those units. In this regard, please clarify for us how you have applied FASB ASC 605-25-30-5 in determining the amount allocable to the delivered units of accounting. Response: The Company is able to apply FASB ASC 605-25 to establish separate units of accounting for contracts that include multiple-element arrangement as follows. The Company’s contracts with customers typically include one or both of the following deliverables, and there is no general right of return under the terms of the contract. ● Products ● Commissioning which includes supervision of the installation, start-up, and training to ensure that the installation performed by the customer, which is relatively simple and straightforward, is completed consistent with recommendations under the factory warranty. The commissioning services element of our contracts represents an incidental portion of the total contract price. The allocable consideration for these services relative to that for the underlying products has been well under 1% of any arrangement. It should be noted that while commissioning is often bundled into the large stand-alone contracts, the Company also frequently sells its products without commissioning since the Company’s product can be easily installed in a plant without supervision. These facts and circumstances validate that the delivered element has value on a standalone basis and should be considered a separate unit of accounting. Having established separate units of accounting, the Company then takes the next step as outlined in FASB ASC 605-25 to allocate amounts to each unit of accounting. With respect to products, the Company has established VSOE (Vendor Specific Objective Evidence) based on the price at which such products are sold separately without commissioning services. With respect to commissioning, the Company charges out its engineers for field visits to customers based on a stand-alone standard daily field service charge of $850 - $1,000 per day, as well as a flat service rate for travel, if applicable. This has been determined to be the VSOE of the service based on stand-alone sales of other comparable professional services at consistent pricing. Under FASB ASC 605-25, the amount allocable to the delivered unit of account (in our case, the product) is limited to the amount that is not contingent upon the delivery of additional items or meeting other specified performance conditions. We adhere to consistent pricing in both stand-alone sales of products and professional services and the contractual pricing of products and commissioning services in bundled arrangements. Page4 of 12 ● Also explain to us when you recognize revenue for each unit and the applicable revenue recognition guidance underlying your policy. Response: As outlined in SAB Topic 13 which is included in FASB ASC 605-10, the Company recognizes revenue when the earnings process is complete as evidenced by: 1. A written agreement with the customer (Contract, Purchase Order, or Counter-signed Sales Order) 2. Transfer of title 3. Fixed pricing that is determinable 4. Collection that is reasonably assured When the product is delivered, the remaining undelivered elements are limited to commissioning. The Company defers the fair value of this commissioning until such services are performed. ● Discuss how you considered the disclosure requirements of FASB ASC 605-25-50-2. Response: The Company considered the disclosure requirements of FASB ASC 605-25-50-2(a-h) as follows: a. The nature of its multiple-deliverable arrangements, and b. The significant deliverables within the arrangements The Company’s multiple-deliverable arrangements are for large desalination projects with stand-alone contracts with major international engineering, procurement, and construction (EPC) firms that design and build large desalination plants. The Company’s product is one of the key components of the plant and it is important to the successful operation of the plant. To ensure successful product performance the Company also provides service which consists of supervision and training to customers. The Company’s contracts with customers typically include one or both of the following deliverables. ● Products ● Commissioning which includes supervision of the installation, start-up, and training to ensure that the installation performed by the customer, which is relatively simple and straightforward, is completed consistent with recommendations under the factory warranty. The commissioning services element of our contracts represents an incidental portion of the total contract price. The allocable consideration for these services relative to that for the underlying products has been well under 1% of any arrangement. Page5 of 12 This is disclosed in Form 10-K, Note 2 – Summary of Significant Accounting Policies, Revenue Recognition, pp. 49-50: “Transfer of title typically occurs upon shipment of the equipment pursuant to a written purchase order or contract. The portion of the sales agreement related to the field services and training for commissioning of our devices in a desalination plant is deferred until we have performed such services.” “The specified product performance criteria for our PX device generally pertain to the ability of our product to meet its published performance specifications and warranty provisions, which our products have demonstrated on a consistent basis. This factor, combined with historical performance metrics, provides our management with a reasonable basis to conclude that its PX device will perform satisfactorily upon commissioning of the plant. To ensure this successful product performance, we provide service consisting principally of supervision of customer personnel and training to the customers during the commissioning of the plant.” c. The general timing of delivery or performance of service for the deliverables within the arrangements When the product is delivered, the remaining undelivered elements are limited to commissioning. The Company defers the fair value of this commissioning until such services are performed. The commissioning of the product in the desalination plant could occur 12 to 24 months from the date of product delivery. This is disclosed in Form 10-K, Note 2 – Summary of Significant Accounting Policies, Revenue Recognition, pp. 49 - 50: “
